                                                                              Eastern District of Kentucky
                          UNITED STATES DISTRICT COURT                              F!LIED
                         EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION                                   JUL 1 5 2019
                                  at LEXINGTON
                                                                                       AT ASHLAND
                                                                                    ROBERT R. CARR
                                                                                CLERK U.S. DISTRICT COURT
Civil Action No. 18-34-HRW


GINA WEBB,                                                               PLAINTIFF,


v.
                                        JUDGMENT


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                      DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     pursuant to sentence four of 42 U.S.C. § 405(g), the administrative decision is
             AFFIRMED and judgment is entered in favor of the Defendant;
      B.     the Plaintiff's Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.


      This   /$~'day    o~_½i~--'                   2019.


                                                                    Slened By:
                                                                    U,tu11,., 1:1 unu. 't Ir
                                                                    i:..~QJ.:y_'!U.!_
                                                                    United States District Judge
